Citation Nr: 1133971	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-32 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a skin disorder, to include xerodermatitis, actinic keratosis, and skin manifestations of porphyria cutanea tarda (PCT), claimed as due to exposure to herbicides in service.
 

REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to November 1970, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefit sought on appeal.  The Board remanded the case to the RO for further development in August 2009 and in May 2010.

In the Veteran's application for benefits submitted in July 2005, he claimed service connection for infection of the hand from Agent Orange, but further explained that he wished to claim service connection for all conditions he suffered as a result of his Agent Orange exposure.  Subsequently in a VA Form 9 submitted in May 2009, he stated that he continued to state that he suffered seizures while in service after his service in Vietnam, and indicated that the seizures were related to service as an early manifestation of porphyria cutanea tarda (PCT).  Review of the medical record evidence on file shows treatment for seizures during and later after service.   

Thus, the issue of entitlement to service connection for a seizure disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

A remand of this case is necessary for the following reasons.  The Veteran claims that he has a skin disorder linked to service to include as secondary to herbicide exposure while in Vietnam.  In his July 2005 application for benefits the Veteran explained that he wished to claim service connection for all conditions he suffered as a result of his Agent Orange/herbicide exposure in service, which at that time he characterized as a skin infection of the hand.  In his notice of disagreement he identified the skin disorder as xerodermatitis and actinic keratosis.  In his October 2007 VA Form 9, he identified his skin disorder as skin manifestations of PCT, asserted that he began to exhibit skin symptomatology during service, and associated the skin symptomology with his claimed skin disorder that he contended was due to exposure to Agent Orange while in Vietnam.  

Porphyria is any of a group of disturbances of porphyrin metabolism, characterized clinically by various neurologic and cutaneous manifestations.  PCT is the most common form of porphyria, and is characterized by cutaneous photosensitivity that causes scarring bullae, hyperpigmentation, facial hypertrichosis, and sometimes sclerodermatous thickenings and alopecia.  Clinical expression can be precipitated by disease or environmental factors.  See Dorland's Illustrated Medical Dictionary 1519 (31st ed. 2007). 

In May 2010 the Board remanded the case to afford the Veteran an examination for the purpose of determining whether there is an etiological relationship between service and any current skin-related disorder, to include actinic keratosis, allergic contact dermatitis, atopic dermatitis, cellulitis, contact dermatitis, dyshidrosis, pompholyx, eczema, impetigo, PCT, porphyrin metabolism, pyoderma, and xerodermatitis.  

As discussed below, review of the clinical record suggests there may be a systemic etiology for skin manifestations involving disorders of porphyrin metabolism.  The February 2011 VA examination report-resulting from the May 2010 Remand-does not address whether there is an etiological relationship between service and any skin-related manifestations of disturbances of porphyrin metabolism (porphyria), or whether there was a current porphyria, as was requested by the Board in its May 2010 Remand decision, except for PCT, the most common form of porphyria.

Regarding PCT, the February 2011 VA examination report contains, in part, findings that physical examination of the skin showed no rashes, acne or chloracne; and no objective evidence of PCT.  The report also includes a diagnosis that despite subjective complaints, there is no objective evidence of PCT.  While on physical examination of the skin the examiner did not identify any skin condition as PCT, nonetheless, the Board notes that a number of prior clinical records include notations indicating findings of "disorders of porphyrin metabolism."  

The Board further notes that an October 2004 VA treatment record shows that at that time the Veteran was seen for a history of recurrent episodes of extremity/hand inflammation with bullae formation, resembling cellulitis, bilaterally.  At that time the treatment provider found the bilateral involvement pointed to a systemic etiology.  The provider made a differential diagnosis including porphyria, a diagnosis the provider noted to be supported by the presence of the condition only on sun-exposed areas, though there were normal liver function test findings.  The provider also noted that the Veteran had a history of seizure disorder, most recently two months before, which made porphyria reasonable in the differential diagnosis.  The Board notes that seizures are also shown in service treatment records. 

The February 2011 VA examiner did not request any diagnostic testing for the presence of porphyria so as to rule out any porphyria-related skin condition that may not have been in an active dermatological stage at the time.  The report otherwise does not adequately address the presence or not of a porphyria-related condition which may not have been currently manifested by an observable skin condition at the time of the February 2011 VA examination.  
 
The February 2011 VA examiner's opinion appears to rely primarily on medical evidence of record, or the lack thereof, and the observed condition of the Veteran's skin solely at the time of the February 2011 VA examination; and does not reflect adequate, if any, consideration of the competent lay evidence of record including the Veteran's report of continuity of symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); see Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (skin disabilities have active and inactive periods).  

Based on the foregoing, the Board finds the February 2011 VA examination did not adequately comply with the May 2010 remand instructions; and is otherwise not adequate for rating purposes to decide the claim on appeal.  Therefore, the Board is without discretion and must remand the claim to ensure compliance with the remand instructions and to provide adequate examination.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).
See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Given the nature of porphyria, pertinent diagnostic testing for porphyria should be conducted and interpreted by a relevant specialist to determine the presence of any porphyria disorder, to include PCT, that may or may not be currently manifested by an observable skin condition.   

Thereafter, if porphyria is found, then the examiner should provide an opinion regarding whether there is an etiological nexus between any porphyria found and service, given the clinical history of the pertinent cutaneous manifestations since during service to include the Veteran's report of continuity of symptoms.  

Given that skin disabilities have active and inactive periods, which may also affect the optimal accuracy of diagnostic test findings of any underlying pathology, it is essential to attempt, to the extent reasonably feasible, to schedule the Veteran for an examination during an active stage of the skin condition.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

Where the record does not adequately reveal the current state of a disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  

Since the claims file is being returned it should be updated to include VA treatment records compiled since September 2009.  See 38 C.F.R. § 3.159(c)(2) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since September 2009.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Advise the Veteran that he may submit lay statements from individuals (including himself) who have first-hand knowledge of or were contemporaneously informed of his skin problems that may be associated with porphyria, since discharge from service.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any skin-related disability, to specifically include any skin manifestations associated with porphyria including porphyria cutanea tarda, found to be present.  If possible, the examination should be scheduled during an active stage of the Veteran's claimed skin condition.

The claims file and copy of the Board's Remand should be made available to and reviewed by the examiner.  All indicated studies and diagnostic tests, to specifically include pertinent blood tests and/or other diagnostic tests for the presence of disturbances of porphyrin metabolism, porphyria, and/or porphyria cutanea tarda, should be performed, and all findings should be reported in detail.  The examiner should note whether there is a porphyria disorder and the basis of that finding.

Then, the examiner must opine as to whether it is at least as likely as not that any diagnosed skin-related disability found to be present, to include any porphyria-related condition including skin manifestations found: (1) had its onset in or is related to service, to specifically include the Veteran's in-service herbicide exposure; or (2) in the case of porphyria cutanea tarda, became manifest to a degree of 10 percent within one year after the last date (May 1969) on which the Veteran was exposed to an herbicide agent during active service.  

In offering opinions, the examiner should specifically acknowledge and comment on the Veteran's competent report of a continuity of pertinent symptoms since service.  The examiner must comment on in-service treatment record evidence of skin symptomatology in relation to addressing the likelihood of an etiological relationship between any current skin disorder and service.  The rationale for all opinions expressed should be provided in a legible report.

4.  Thereafter, review the examination report and ensure that all it complies with the Board remand instructions.  If any development is incomplete, appropriate corrective action should be undertaken.  If the VA examination report does not comply with the Board's examination request, the RO must return the report for corrective action. 38 C.F.R. § 4.2 (2010).

5.  Then readjudicate the Veteran's appeal.  If any benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT J. BURRIESCI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

